Case 1:19-cv-00548-HYJ-SJB ECF No. 32, PageID.162 Filed 01/22/21 Page 1 of 6


                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______


ALLEN J. JOHNSON,

                      Plaintiff,
                                                     Case No. 1:19-cv-548
v.
                                                     Honorable Hala Y. Jarbou
PIONEER GENERAL CONTRACTORS,
INC.,

                  Defendant.
___________________________________/

                                           OPINION

       Plaintiff Allen Johnson is a former employee of Defendant Pioneer General Contractors,

Inc. In this action, Johnson asserts various claims arising from his termination by Pioneer. Before

the Court is Pioneer’s motion to dismiss Count VIII of the second amended complaint for failure

to state a claim (ECF No. 24). Count VIII asserts that Pioneer discriminated and retaliated against

Johnson in violation of the Americans with Disabilities Act (ADA). For the reasons herein, the

Court will deny the motion.

                                         I. Background

       Johnson worked for Pioneer as a “Metal Buildings Laborer,” a job in which Pioneer

expected him to “stand, walk, bend, squat and climb using his lower limbs.” (2d Am. Compl.

¶ 42.) Johnson alleges that he sustained a “permanent injury” to his left knee on January 23, 2019,

when a co-worker lifted him off the ground and threw him against a table. (Id. ¶ 22.)

       Johnson underwent surgery to repair a torn medial meniscus in his left knee on March 22,

2019, and he took a leave of absence to recover. Even after his recovery, however, Johnson’s

ability to “stand, walk, bend, squat and climb has been impaired.” (Id. ¶ 42.) His left knee

“continues to be painful and chronically swells as a result of standing[,] walking, bending,
Case 1:19-cv-00548-HYJ-SJB ECF No. 32, PageID.163 Filed 01/22/21 Page 2 of 6




squat[t]ing and climbing.” (Id. ¶ 44.) Consequently, he takes pain medication and “anti-

inflammatory agents.” (Id.)

       On May 4, 2019, Johnson’s physician cleared him to return to work with restrictions; those

restrictions prohibited Johnson from “bending, squatting, and lunging and lifting more than 10

pounds.” (Id. ¶ 38.) He claims, however, that these restrictions “did not prevent him from

performing the essential functions of his position.” (Id. ¶ 41.) Johnson provided a copy of the

restrictions to Pioneer on May 5, 2019.

       Later that day, Pioneer allegedly informed Johnson that “he could not return to work with

restrictions even if those restrictions did not prevent him from performing the essential duties of

his positions with or without a reasonable accommodation.” (Id. ¶ 40.)

       Based on the foregoing facts, Johnson claims that Pioneer discriminated against him by

terminating him “because of his disability and/or because it regarded Johnson as disabled and/or

because Johnson had a history of a disability[.]” (Id. ¶ 109.) He also claims that Pioneer failed to

accommodate him by allowing him to return to work “with reasonable restrictions or extending

his Medical Leave[.]” (Id. ¶ 111.) Finally, he claims that Pioneer terminated him in retaliation for

requesting an accommodation.

       Pioneer argues that Johnson’s allegations fail to state a claim under the ADA.

                                           II. Standard

       A complaint may be dismissed for failure to state a claim if it fails “‘to give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While a

complaint need not contain detailed factual allegations, a plaintiff’s allegations must include more

than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
                                                 2
Case 1:19-cv-00548-HYJ-SJB ECF No. 32, PageID.164 Filed 01/22/21 Page 3 of 6




statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility

of misconduct, the complaint has alleged—but it has not ‘show[n]’—that the pleader is entitled to

relief.” Id. (quoting Fed. R. Civ. P. 8(a)(2)).

       Assessment of the complaint must ordinarily be undertaken without resort to matters

outside the pleadings; otherwise, the motion must be treated as one for summary judgment under

Rule 56. Wysocki v. Int’l Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010). “However, a

court may consider exhibits attached to the complaint, public records, items appearing in the record

of the case, and exhibits attached to defendant’s motion to dismiss, so long as they are referred to

in the complaint and are central to the claims contained therein, without converting the motion to

one for summary judgment.” Gavitt v. Born, 835 F. 3d 623, 640 (6th Cir. 2016).

                                            III. Analysis

       As noted above, Johnson asserts at least three theories of liability under the ADA:

(1) discrimination based on a disability, (2) a failure to accommodate, and (3) retaliation. Pioneer

argues that the allegations fail to state a claim under any of these theories.

       A. Discrimination

       A claim of discrimination under the ADA requires Johnson to show that “1) he is an

individual with a disability within the meaning of the ADA; 2) he is qualified to perform the

essential functions of the job, with or without reasonable accommodation; and 3) he suffered an

adverse employment decision because of his disability.” Henschel v. Clare Cnty. Rd. Comm’n,

737 F.3d 1017, 1022 (6th Cir. 2013).

                                                  3
Case 1:19-cv-00548-HYJ-SJB ECF No. 32, PageID.165 Filed 01/22/21 Page 4 of 6




       Pioneer argues that Johnson does not state a discrimination claim because he has not

alleged a disability. The Court disagrees. A disability is “a physical or mental impairment that

substantially limits one or more major life activities of [an] individual.” 42 U.S.C. § 12102(1).

Johnson alleges that his knee injury impairs his ability to stand, walk, bend, squat, and climb. He

also contends that a physician imposed restrictions on some of these activities. Standing, walking,

and bending are all “major life activities.” 42 U.S.C. § 12102(2)(A).

       Pioneer focuses on Johnson’s allegation that he can perform the essential functions of a job

that involves standing, bending, squatting, and climbing. According to Pioneer, if Johnson can do

all these things, then he is not disabled. This argument misconstrues the pleadings. Johnson does

not allege that he can do all these things. Instead, he alleges that “he is expected” to perform these

activities when working as a laborer, that his ability to do so is impaired, and that even with his

impairment he is able to perform the “essential functions” of his laborer position. (2d. Am. Compl.

¶¶ 41-42.) Pioneer apparently assumes that standing, bending, squatting, and climbing are

essential functions of the laborer position, but Johnson never makes that assertion. The activities

that Johnson is unable to perform (e.g., bending and squatting) are not necessarily essential

functions of that position. Pioneer’s expectation that its laborers bend and squat does not

necessarily render them essential functions. See Henschel v. Clare Cnty. Rd. Comm’n, 737 F.3d

1017, 1022 (6th Cir. 2013) (noting that an employer’s judgment about which functions are

essential is one of several factors to consider).         Moreover, “[t]o provide a reasonable

accommodation, an employer may be required to modify the responsibilities of a disabled

employee’s existing job or transfer the employee to a vacant position with different

responsibilities.” Rorrer v. City of Stow, 743 F.3d 1025, 1039 (6th Cir. 2014). In short, Johnson’s




                                                  4
Case 1:19-cv-00548-HYJ-SJB ECF No. 32, PageID.166 Filed 01/22/21 Page 5 of 6




allegation that he is able to perform the “essential functions” of the laborer position does not

contradict his allegations about his impairments. Those allegations suffice to state a disability.

       B. Failure to Accommodate

       Pioneer contends that Johnson does not state a claim under a failure-to-accommodate

theory because he does not allege that he requested an accommodation. On the contrary, Johnson

alleges that he gave Pioneer a list of medical restrictions. Under the circumstances alleged, it is

difficult to construe this as anything other than a request for accommodations. At the very least,

it put Pioneer on notice of Johnson’s need for accommodations. See Mobley v. Miami Valley

Hosp., 603 F. App’x 405, 413 (6th Cir. 2015) (“[O]ur case law considers letters from physicians

sufficient to notify an employer of the need to accommodate a disability.”). An employer on notice

of the need for accommodations generally must “initiate an informal, interactive process with the

[employee].” 29 C.F.R. § 1639.2(o)(3). The purpose of this process is to “identify the precise

limitations resulting from the disability and potential reasonable accommodations that could

overcome those limitations.” Id. This process is “mandatory, and both parties have a duty to

participate in good faith.” Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 871 (6th Cir. 2007).

“[F]ailing to assist an employee in seeking an accommodation may suggest bad faith.” Rorrer,

743 F.3d at 1040. Apparently, Pioneer did not engage in this process at all. Accordingly,

Johnson’s allegations suffice to state a claim under a failure-to-accommodate theory.

       Pioneer relies on cases that set forth the standard for proving a prima facie case of a failure

to accommodate, but those cases are not applicable. The Supreme Court has made clear that the

elements of a prima facie case are “an evidentiary standard, not a pleading requirement.”

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002).




                                                 5
Case 1:19-cv-00548-HYJ-SJB ECF No. 32, PageID.167 Filed 01/22/21 Page 6 of 6




       C. Retaliation

       The ADA makes it unlawful for employers to retaliate “against any individual because of

his or her opposing practices made unlawful by the Act[] or otherwise seeking to enforce rights

under the Act[].” A.C. ex rel. J.C. v. Shelby Cnty. Bd. of Educ., 711 F.3d 687, 696 (6th Cir. 2013)

(citing 42 U.S.C. § 12203). Pioneer contends that Johnson has not stated a retaliation claim

because he does not allege that he engaged in protected conduct. According to Pioneer, requesting

an accommodation for a disability is not protected conduct. Pioneer is mistaken. “Both this circuit

and most others agree that requests for accommodation are protected acts.” Id. at 698. As

discussed above, Johnson’s allegations indicate that he requested accommodations by submitting

a list of his restrictions. Such an act is protected conduct. Consequently, Pioneer’s argument is

meritless.

                                         IV. Conclusion

       For all the foregoing reasons, the Court concludes that Pioneer’s arguments for dismissal

of Count VIII of the complaint are meritless. Accordingly, the Court will deny its motion.

       An order will enter consistent with this Opinion.




Dated: January 22, 2021                              /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                6
